DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
   Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1,10 and 19, including “…splitting, with the computing system, the single video file into a plurality of video segments;  concurrently encoding, using a plurality of parallel video encoders the plurality of video segments, each video encoder of the plurality of parallel video  encoders encoding one video segment of the plurality of video segments, each video encoder corresponding to each video segment;  encoding, using an audio encoder, the single audio file; assembling, with the computing system, the plurality of encoded video segments with the encoded audio file to produce an encoded audio-video file…”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above-mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 10 and 19. And dependent claims 2-9, 11-18 and 20 allowable by the virtue of their dependency for the allowable claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150143444-A1 to Dong et al.
US-20130160063-A1 to Rashid.
US-20130272374-A1 to Eswaran et al.
US-20190149819-A1 to Phillips et al.
US-10313675-B1 to Lin et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424